DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           M.L., the mother,
                              Appellant,

                                    v.

FLORIDA DEPARTMENT OF CHILDREN & FAMILIES, GUARDIAN AD
          LITEM PROGRAM and J.P.F.B., the father,
                       Appellee.

                     Nos. 4D18-1476 & 4D18-1480

                           [August 20, 2018]

   Consolidated appeal from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Howard H. Harrison and Kirk Volker, Judges;
L.T. Case No. 2016DP000762.

  Gary L. Pickett, West Palm Beach, for appellant.

  Andrew Feigenbaum, West Palm            Beach,    for   Appellee   Florida
Department of Children and Families.

   Thomasina Moore and Laura J. Lee, Sanford, for Appellee Guardian ad
Litem Program.

   Elizabeth R. Berkowitz of the Law Offices of Elizabeth R. Berkowitz,
P.A., for Appellee J.P.F.B.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.